BBICKELL, C. J.
It is the settled doctrine of this court, that at the instance of an executor, or administrator, a court of equity will not intervene, and take jurisdiction of the settlement of his administration, unless it is affirmatively shown that the Court of Probate cannot, because of its limited powers, afford adequate relief. — Horton v. Mosely, 17 Ala. 794; Moore v. Leseuer, 33 Ala. 237; McNeill v. McNeill, 36 Ala. 109. ^ A special circumstance, which is averred in the bill, as affecting the jurisdiction of the Court of Probate, is, that the administrator was the guardian of Samuel E. Draper, one of the distributees of the estate of the intestate. This, however, if an embarrassment, or a displacement of the jurisdiction of the Court of Probate, was removed, when the ward became of age, which it is shown by the bill had occurred before it was filed. When an infant arrives at full age, the relation of guardian and ward ceases : the objects of the guardianship *548are accomplished, and the ward is free and competent to transact his own business, and control his own person. The only duty remaining upon the guardian, is to make a final settlement of his accounts, and surrender to the ward possession of his estate, real and personal. If the administrator had fallen into an error, in the allotment of exempt property to the minor child of the intestate, the Court of Probate is as capable of correcting the error as a court of equity ; and it cannot, of consequence, furnish any cause for the intervention of the latter court.
The cause was very carefully examined by the chancellor, and we concur in his conclusion, that the bill is without equity. The decree is affirmed.